Citation Nr: 1113249	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  07-11 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In May 2009, the Board remanded the issues of entitlement to service connection for tinnitus and PTSD for additional development.  On remand, the issue of entitlement to service connection for tinnitus was granted in a February 2011 rating decision.  This action is considered to be a full grant of the benefits sought on appeal, and the issue of entitlement to service connection for tinnitus is no longer before the Board.  Following completion of the requested development, the claim of entitlement to service connection for PTSD has been returned for further appellate review.  

In October 2007, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the St. Louis RO.  A transcript of this hearing was prepared and associated with the claims file.


FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran has a current diagnosis of PTSD that is etiologically related to his military service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

In light of the favorable decision as it relates to the issue of entitlement to service connection for PTSD, any error by VA in complying with the requirements of VCAA or in complying with the requirements of the Board's May 2009 remand as to this issue is moot.  

II.  Service Connection

The Veteran has claimed entitlement to service connection for PTSD, which he essentially contends developed as a result of his in-service experiences.

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in- service stressor(s).  38 C.F.R. § 3.304(f) (2010).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2010).  

The ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  VAOPGCPREC 12-99 (Oct. 18, 1999).

Furthermore, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

75 Fed. Reg. 39845 (July 13, 2010).  

The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  

At this point, the Board expressly points out that the amendments to 38 C.F.R. § 3.304(f) were not in effect at the time of the Board's May 2009 remand.  Thus, the stressor verification efforts of the May 2009 focused on two specific incidents as described in the Veteran's November 2006 stressor statement and at his October 2007 DRO hearing that the Board believed could lend themselves to verification at that time.  

First, the Veteran reported the death of a aircraft pilot while on a missile shoot in Fallon, Nevada.  He variously reported that this event occurred in August 1964 or in January or February 1965.  This event was described as occurring when the Veteran's detachment was sent from their base in Alameda, California, for training at Fallon Naval Air Station.  He reported that the pilot crashed into the side of a mountain and was killed and that he had to stand watch and spend the night with the remains.  He provided the name and rank of the pilot who died.

The Veteran's second reported stressor occurred in approximately July 1965, when he was stationed aboard an aircraft carrier off the coast of Vietnam.  At the time, he was sent to recover aircraft parts from a downed plane in Vietnam. He reported that the aircraft was hit in the right side and the pilot was still in the aircraft.  The Veteran reported that he helped remove the pilot from the cockpit.  The Veteran submitted a copy of the 1965 WestPac Crews Book showing that the reported individual had died. The RO obtained a casualty record for the identified individual which indicates the casualty date was August 1965 and casualty type was non- hostile, due to air loss, crash at sea.  It was noted that the body had not been recovered, which the Veteran contends is incorrect.  The May 2009 remand sought verification of the circumstances of the pilot's death.

On remand, extensive efforts were undertaken to verify the Veteran's reported stressors.  As summarized in a February 2011 the Appeals Management Center (AMC) memorandum, a December 2010 memorandum from the Navy Prisoner of War /Missing in Action (POW/MIA) Branch (N135C) Casualty Assistance Division reported that the pilot who was identified by the Veteran in the first stressor was killed in action in August 1965 when his aircraft was shot down over Vietnam.  The pilot identified in the second stressor is still an active MIA case.  He died in August 1965 as the result of an aircraft accident in which his aircraft crashed into the sea.  A search and rescue destroyer recovered some debris including a map case and a helmet with the pilot's last name on it.  His body was never recovered.  

The AMC noted that the Veteran's personnel file verifies that he served with Attack Squadron VA-152 from November 1964 until May 1966 and that he served aboard the USS Oriskany in VA-152 from April 1965 to December 1965.  However, the AMC concluded that, "While the names of casualties and unit are correct, the veteran's accounts of the circumstances surrounding the deaths of [the two pilots] are inconsistent with official military records."  On the basis of this information, the Veteran's claim of entitlement to service connection for PTSD was again denied in a February 2011 supplemental statement of the case.

As suggested by the above discussion, the two stressors for which the Board sought verification are not the only stressors that have been reported by the Veteran.  Rather, these were the only two occurrences that appeared to constitute verifiable stressors under 38 C.F.R. § 3.304(f) as it was written in May 2009.  

However, as noted above, 38 C.F.R. § 3.304(f)(3) now allows a veteran, absent clear and convincing evidence to the contrary, to establish the occurrence of an in-service stressor through lay testimony alone if such stressor "is related to the veteran's fear of hostile military or terrorist activity ... and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  

In the case at hand, the Veteran reported in his August 2008 substantive appeal that "[h]e has taken friendly fire from US helo's."  At his October 2007 DRO hearing, the Veteran testified that his duties as an aircraft mechanic involved flying to the site of downed planes to scavenge for parts before "Charley" could set them to explode.  He described being descended upon by the North Vietnamese who would charge them while they were at the crash sites.  When this happened, he testified that "you would just get the hell out of there.  And we would leave our parts there, and we would leave our tools there.  And a helicopter would come in there under fire to get us out which was probably one of my biggest fears over there because you cannot walk home."  

At his October 2009 VA examination, the Veteran described being periodically flown off ship to the mainland of Vietnam to scavenge aircraft parts for repair.  He reported that he was exposed to enemy gunfire on several of these missions.  He also reported that there were times he would have to remove dead pilots or other crewmen off of the aircraft controls while scavenging the aircraft.  

The Veteran's personnel records reflect that he was authorized to wear the Vietnam Service Medal for service in USS Oriskany during the period from May 6, 1965, through November 26, 1965.  His DD Form 214 reflects that he was an aircraft mechanic.  

The Board finds that the Veteran's description of scavenging parts from crashed aircraft constitutes a stressor that is related to a "fear of hostile military or terrorist activity," as he "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death" while performing these duties in Vietnam.  The Board also finds that this stressor "is consistent with the places, types, and circumstances of the veteran's service" during wartime in Vietnam.  

As noted above, the stressor must be deemed adequate by a VA (or VA-contracted) examiner to support a PTSD diagnosis, and the Veteran's symptoms must be related to the claimed stressor.  38 C.F.R. § 3.304(f)(3).  The Board finds that these conditions are satisfied by the October 2009 VA examination report.  

The October 2009 VA examination report includes an extensive description of the Veteran's reported stressors, including the stressors involved with the scavenging of equipment from crashed aircraft as discussed above.  It also includes a review of the Veteran's medical records; a description of the Veteran's current symptomatology; a report of the Veteran's pre-service, in-service, and post-service social history; and a mental status report.  Based on this information, the examiner diagnosed PTSD.  In his discussion, the examiner noted that the Veteran reports repeated and disturbing memories and recollections of military experiences that took place while serving in Vietnam.  He noted that the Veteran also complains of disturbing dreams about these events.  The Veteran described being easily startled by loud noises and that certain things, such as aircraft and helicopters, will trigger remembrances of his stressful military experiences.  It was the examiner's opinion that the problems associated with the Veteran's PTSD were more likely than not caused by or a result of his military experiences in the United States Navy while serving off the coast of Vietnam.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board finds the October 2009 VA examination report in this case to be extremely probative to the matter at hand.  The examiner in this case clearly reviewed the claims folder, including the Veteran's psychiatric treatment records.  The examiner's opinion is also based upon interview and examination of the Veteran.  The examiner explained his diagnosis and the rationale behind his etiology opinion with specific reference to the facts of the Veteran's claim.  For these reasons, the Board finds the October 2009 VA examination report to be highly probative in establishing a connection between the Veteran's military service and his diagnosed PTSD.

In short, the Board finds that the competent and probative evidence of record establishes that the Veteran's current PTSD is etiologically linked to his military stressors.  These stressors are found to be related to a "fear of hostile military or terrorist activity," as the Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death" while performing his duties as an aircraft mechanic in Vietnam.  These stressors are also "consistent with the places, types, and circumstances of the veteran's service" during wartime in Vietnam.  Furthermore, a trained VA psychologist has offered an opinion and rationale linking the Veteran's PTSD to his military service.  Therefore, service connection for PTSD is granted.



ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


